Case 5:19-cv-00012-RCL Document 2 Filed 01/10/19 Page 1 of 1

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS
SAN ANTONIO DIVISION

MARK MCCOURT LIEBER, JR.,
TDCJ No. 01969926,

Petitioner,
Vv. SA-19-CA-0012-FB (HJB)
LORIE DAVIS, Director,

Texas Department of Criminal Justice,
Correctional Institutions Division,

CoP Uo Uo" 0 Uo Uo oo Uo a a

Respondent.
DEFICIENCY ORDER

Before the Court is pro se Petitioner’s application for writ of habeas corpus pursuant to
28 U.S.C. § 2254 (ECF No. 1). Petitioner has neither paid the $5.00 filing fee nor has he filed an
application to proceed in forma pauperis (“IFP”).

It is therefore ORDERED that, within thirty (30) days of the filing of this Order,
Petitioner must submit to the Court either the required filing fee of $5.00 or a completed
application to proceed IFP. If the Petitioner submits an IFP application, it must include a current
institutional trust fund account statement showing deposits and balances to Petitioner’s
institutional account for the previous six months. A TDCJ trust fund account statement should
be provided to Petitioner by the law library at the unit where Petitioner is incarcerated. The
Clerk of the Court is directed to forward Petitioner this Court’s standard IFP application.

Failure to comply with the Court’s order may result in the dismissal of this case for want

A ae

H¢gnry EBejnporad /
nited Staves Magistrate Judge

of prosecution.

SIGNED on January _/ ( : , 2019.
